Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 01 August 2022 with acknowledgement of an original application filed on 01 May 2020.

1.	Claims 1-5, 7-12, 14-19 are pending; claims 1, 8 and 15 are independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 01 August 2022 have been fully considered and they are persuasive.

Response to Amendments

3.	Applicant’s cancellation of claim 20 is sufficient to overcome the Claim 20 objection, objection set forth in previous office action.  Therefore, the objection is withdrawn.




Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: Moore et al. discloses determining certificate, determine threat indicator risk, packet filtering may combine risk scores for certificate threat indicators (network address in the form of IP address) and risk scores to compute risk score, filtering packets based on IP address.  Moore et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“the IP address having an IP address security risk level, the digital certification having a digital certificate security risk level;
determining whether the IP address security risk level is identified as having a high- security risk level;
if the IP address has a high-security risk level, assigning a security risk level to the digital certificate based on the security risk level of the IP address;
using the security risk level for the IP address and the security risk level for the digital certificate in executing the one or more security policies, the one or more security policies comprising one or more reputation security policies, executing the one or more reputation security policies is based upon the security risk level for the IP address and the security risk level for the digital certificate; and,
if the digital certificate is associated with an IP address having a high-security risk level,
analyzing the digital certificate to identify one or more digital certificate characteristics; and 
analyzing other digital certificates to determine whether other digital certificates have one or more of the same digital certificate characteristics” as recited in claims 1, 8, and 15.


Therefore, independent claims 1, 8 and 15 are allowable over the prior arts of record.
Consequently claims 2-5, 7, 9-12, 14, 16-18 are directly or indirectly dependent upon claims 1, 8, and 15 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433